EXHIBIT 10.4

 

 

Waterfront Place

1 Eagle Street Brisbane QLD 4000

GPO Box 9925 QLD 4001

Tel (07) 3228 9333

Fax (07) 3228 9444

www.corrs.com.au

   LOGO [g90362ex10-4_pg001.jpg]

Sydney

Melbourne

Brisbane

Perth

Magellan Petroleum (Eastern) Pty Ltd

Magellan Petroleum Australia Limited

Santos QNT Pty Ltd

Vamgas Pty Ltd

Nockatunga Asset

Sale Agreement –

Magellan Petroleum

(Eastern) Pty Ltd and

Santos QNT Pty Ltd

 

PC/ MAGE0072-9064132    5315424/1

 

© Corrs Chambers Westgarth



--------------------------------------------------------------------------------

Contents

 

1

  Interpretation    4   1.1    Definitions    4   1.2    Construction    8   1.3
   Headings    9

2

  Sale of Assets    9   2.1    Agreement to sell and purchase    9   2.2   
Title, property and risk    9   2.3    Purchase Price allocation    9

3

  Crude Oil Purchase Agreement    9   3.1    Notice to terminate    9   3.2   
Entitlement to sell    9   3.3    Assignment    10   3.4    Preservation of
Seller under Crude Oil Purchase Agreement    10   3.5    Release by Seller    11

4

  Conduct prior to Completion    11   4.1    Decisions under Related Agreements
   11

5

  Completion    11   5.1    Time and place    11   5.2    Buyer’s obligations   
11   5.3    Seller’s obligations    12   5.4    Interdependence of obligations
   12   5.5    Assignment and release of Related Agreements    12

6

  Regulatory Approvals    12   6.1    Conditions subsequent    12   6.2   
Obtaining Regulatory Approvals    12   6.3    Action on non-approval    12

7

  Time of Transfer    13   7.1    Completion Date    13

8

  Adjustments for Sale Interests    13   8.1    Adjustments    13   8.2   
Reconciliation and payment of adjustments    13   8.3    Payment by the Buyer   
14   8.4    Payment by the Seller    14   8.5    Drilling Costs Claims    14  
8.6    Dispute on Adjustments    14   8.7    Income Tax    15

9

  Indemnities    15   9.1    Assumption of Liabilities    15   9.2    Buyer
Indemnity    15

 

 

5315424/1



--------------------------------------------------------------------------------

  9.3    Seller Indemnity    15 10   Royalty Interests    15 11   Termination   
16   11.1    Termination by Buyer    16   11.2    Termination by Seller    16 12
  Warranties, representations and indemnities    17   12.1    Buyer’s warranties
   17   12.2    Seller’s warranties    17   12.3    Exclusion of other
warranties    17   12.4    Buyer’s acknowledgements    17   12.5    Warranties
subject to other disclosures    17   12.6    Exclusion of other Warranties    18
  12.7    Limitation of Liability Seller    18   12.8    Warranty benefit    19
  12.9    Punitive damages and consequential loss    19 13   Guarantee and
indemnity    19   13.1    Guarantee    19   13.2    Survival    19   13.3   
Continuing Guarantee    20   13.4    Remedy    20   13.5    Reinstatement    20
14   GST    20   14.1    Construction    20   14.2    Consideration GST
exclusive    21   14.3    Payment of GST    21   14.4    Timing of GST payment
   21   14.5    Tax invoice    21   14.6    Adjustment event    21   14.7   
Reimbursements    21 15   Announcements    22   15.1    Confidentiality    22  
15.2    Permitted disclosures    22   15.3    Disclosure required by law    22
16   Notices       23   16.1    General    23   16.2    Method of service    23
  16.3    Address for service    23   16.4    Service by post    24   16.5   
Service by facsimile    24   16.6    Form received    24   16.7    Service after
hours    24

 

 

5315424/1    page ii



--------------------------------------------------------------------------------

17   Costs and stamp duty    24   17.1    Legal costs    24   17.2    Stamp duty
   25   17.3    Registration fee    25 18   Miscellaneous    25  

18.1

   Amendment    25  

18.2

   Waiver and exercise of rights    25  

18.3

   Rights cumulative    25  

18.4

   Approvals and consent    25  

18.5

   Further assurance    25  

18.6

   Governing law and jurisdiction    25  

18.7

   Assignment    26  

18.8

   No merger    26  

18.9

   Counterparts    26  

18.10

   Time of essence    26  

18.11

   Computation of time    26  

18.12

   Effect of execution    26  

18.13

   Entire understanding    26 Schedule 1 - Warranties    27 Schedule 2 – Deed of
Assignment, Assumption and Release    28 Schedule 3 – Purchase Price Allocation
   37

 

 

5315424/1    page iii



--------------------------------------------------------------------------------

  Date December 22, 2009

Parties

Magellan Petroleum (Eastern) Pty Ltd ABN 16 053 726 711 of Level 10, 145 Eagle
Street, Brisbane, Queensland (Seller).

Magellan Petroleum Australia Limited ABN 62 009 728 581 of Level 10, 145 Eagle
Street, Brisbane, Queensland (Guarantor)

Santos QNT Pty Ltd ABN 33 083 077 196 of Ground Floor, Santos Centre,
60 Flinders Street, Adelaide, South Australia (Buyer)

Vamgas Pty Ltd ABN 76 006 245 110 of Ground Floor, Santos Centre, 60 Flinders
Street, Adelaide, South Australia (Vamgas)

 

 

Background

 

A The Seller is the holder of the Nockatunga Sale Interest.

 

B The Seller has agreed to sell to the Buyer, and the Buyer has agreed to buy
from the Seller, the Nockatunga Sale Interest.

 

C This document records the terms that the parties have agreed for the sale and
purchase of the Nockatunga Sale Interest.

 

 

Agreed terms

 

1 Interpretation

 

1.1 Definitions

In this document:

Adjustment Period means the period of 46 days after the Effective Date or such
longer period as the parties may agree as reasonably necessary.

ASIC means the Australian Securities and Investments Commission.

ATP means an authority to prospect for petroleum granted under the Queensland
Petroleum Legislation.

Business Day means a day which is not a Saturday, Sunday or public or bank
holiday, in Brisbane.

 

Ref: PC        MAGE0072-9064132 5315424/1

 

© Corrs Chambers Westgarth



--------------------------------------------------------------------------------

Buyer’s Warranties means the warranties and representations of the Buyer in
clause 12.1.

Carry Continuation Agreement means the document referred to at paragraph (c) of
the definition of “Related Agreements”.

Claim means any claim, demand, legal proceedings, liability or cause of action
whatsoever including any claim, demand, legal proceedings or cause of action
based in contract (including breach of warranty), based in tort (including
misrepresentation or negligence) and under common law or under statute including
Part V or VI of the Trade Practices Act 1974 or like provisions in any State or
Territory Legislation, and includes a claim, demand, legal proceedings,
liability or cause of action arising from a breach of warranty or under an
indemnity in this document.

Coal Seam Gas JOA means the Coal Seam Gas Joint Operating Agreement for ATP 267P
(part) and Petroleum Leases number 33 and 51 dated 9 July 2002 between the
Seller, the Buyer and Vamgas.

Completion means the process to occur on the Completion Date in accordance with
clause 5.

Completion Date means 22 December 2009.

Completion Time means the time on the Completion Date when Completion occurs.

Corporations Act means the Corporations Act 2001 (Cth).

Crude Oil Purchase Agreement means the crude oil purchase agreement dated
1 September 2009 between the Seller and IOR.

Data Room means the electronic document repository containing documents relating
to the Nockatunga Sale Interest, amongst other assets, kept and operated for the
Seller by Intralinks Inc.

Deed of Assignment, Assumption and Release means the deed in the form or
substantially the form set out in schedule 2.

Disclosure Material means:

 

  (a) all information contained in this document; and

 

  (b) all information disclosed by the Seller to the Buyer in writing prior to
the Execution Date.

Drilling Costs Claims means all and any claims for or liabilities to
contributions, including under AFEs, (and whether actual, contingent , intended
or prospective) in respect of the settlement sum, drilling rig costs, associated
drilling rig demobilisation costs, and unrecovered mobilisation and termination
costs with respect to the Santos ATP 267P –WDI settlement claim, under either or
both Nockatunga JOAs made or intended to be made against the Seller on or before
the Execution Date and which remained unpaid as at the Execution Date, being in
the amount of approximately $229,200.

Effective Date means 1 January 2010.

 

 

page 5



--------------------------------------------------------------------------------

Encumbrance means any mortgage, charge, lien, pledge, security interest, adverse
interest or other encumbrance.

Execution Date means the date of this document.

Existing JOA Approvals means all resolutions, decisions , operating committee
determinations, cash calls and AFEs under any of the Related Agreements which
commit the Seller to or require the Seller to meet expenditure under the
relevant Related Agreement and which have been made or approved as at the
Execution Date.

Government Agency means:

 

  (a) any Commonwealth, State or Local government; and

 

  (b) any government authority or semi-government authority (including a
judicial body) that has legal power to require another person to act or not act
in a particular way or to authorise a particular act.

GST means GST within the meaning of the GST Act and includes penalties and
interest.

GST Act means the A New Tax System (Goods and Services Tax) Act 1999 (as
amended).

GST Law has the same meaning given to that expression in the GST Act.

IOR means IOR Energy Pty Ltd ABN 60 010 504 444.

Liability Cap means $1.725 million.

Loss means, in relation to any person, a damage, loss, cost, expense or
liability incurred by the person, however arising (including contractual,
tortious, legal, equitable or pursuant to statute).

Nockatunga JOAs means the agreements referred to at paragraphs (a) and (b) of
the definition of “ Related Agreements”.

Nockatunga Sale Interest means :

 

  (a) the Seller’s 40.936% legal and beneficial interest in each of the
Petroleum Tenements; and

 

  (b) all the Seller’s right, title and interest under each of the Related
Agreements.

Party means a party to this document.

Petroleum has the meaning under the Queensland Petroleum Legislation.

Petroleum Tenements means each of ATP 267P, PL 33, PL 50, PL 51, PL 244 and
PL 245.

PL means a petroleum lease granted under the Queensland Petroleum Legislation.

PL Area JOA means the Petroleum Lease 33 and ATP 267P (part) PL Area – Joint
Operating Agreement dated 29 September 1988 between the Seller, the Buyer and
Vamgas.

 

 

page 6



--------------------------------------------------------------------------------

Prior Related Agreements Obligations means all the obligations and liabilities
of the Seller under each Related Agreement which accrued prior to the Effective
Date other than the Drilling Costs Claims.

Purchase Price means $6.3 million.

Queensland Petroleum Legislation means the Petroleum and Gas (Production and
Safety) Act 2004 and the Petroleum Act 1923 of Queensland.

Reconciliation has the meaning under clause 8.6.

Regulatory Approvals means the consents, approvals and registration of the
Government of Queensland and any government department, government agency or
representative thereof required under the Queensland Petroleum Legislation in
order to effect the transfer of the Seller’s interests in the Petroleum
Tenements to the Buyer, including, but not limited to:

 

  (a) registration of the transfer of the Nockatunga Sale Interest to the Buyer
with Queensland Mines and Energy; and

 

  (b) registration of the transfer of any environmental authority associated
with the Nockatunga Sale Interest with the Queensland Department of Environment
and Resource Management.

Related Agreements means each of:

 

  (a) the Coal Seam Gas JOA;

 

  (b) the PL Area JOA; and

 

  (c) the Chimelle- Minora Carry Continuation Agreement- PL Area dated
27 October 1988 as varied by several deeds of assignment and which is now
between Vamgas and the Seller.

Related Agreements Obligations means all the obligations and liabilities of the
Seller under each Related Agreement which arise on and from the Effective Date.

Related Agreements Participant means each counterparty to a Related Agreement
other than the Seller and the Buyer.

Related Body Corporate has the same meaning given to that term in section 50 of
the Corporations Act.

Royalty Interests means:

 

  (a) 2% overriding royalty on all oil, gas and associated hydrocarbons produced
from the Petroleum Tenements to International Oil Lease Service Corp pursuant to
a royalty agreement a copy of which is set out in annexure B of the Nockatunga
JOAs; and

 

  (b) the royalty on oil, gas and condensate from the Petroleum Tenements in
favour of Banner Petroleum Corporation pursuant to the terms of a royalty
agreement, a copy of which forms annexure C of the Nockatunga JOAs.

Security Interest means an interest created or otherwise arising in or over
property under a bill of sale, mortgage, charge, lien, pledge, finance lease or

 

 

page 7



--------------------------------------------------------------------------------

trust by way of security for the payment of a debt or any other monetary
obligation or the performance of any other obligation and includes, but is not
limited to, any agreement to grant or create any of the above, but does not
include a retention of title provision under a goods or services supply
contract.

Transfer Documents means all transfer forms and other documents required under
the Queensland Petroleum Legislation in order to effect the transfer of the
Seller’s registered interests in the Petroleum Tenements to the Buyer.

Warranties means the warranties and representations of the Sellers set out in
schedule 1.

Warranty Claim means a Claim for breach of a Warranty.

 

1.2 Construction

Unless expressed to the contrary, in this document:

 

  (a) words in the singular include the plural and vice versa;

 

  (b) any gender includes the other genders;

 

  (c) if a word or phrase is defined its other grammatical forms have
corresponding meanings;

 

  (d) “includes” means includes without limitation;

 

  (e) no rule of construction will apply to a clause to the disadvantage of a
party merely because that party put forward the clause or would otherwise
benefit from it;

 

  (f) a reference to:

 

  (i) a person includes a partnership, joint venture, unincorporated
association, corporation and a government or statutory body or authority;

 

  (ii) a person includes the person’s legal personal representatives,
successors, assigns and persons substituted by novation;

 

  (iii) any legislation includes subordinate legislation under it and includes
that legislation and subordinate legislation as modified or replaced;

 

  (iv) an obligation includes a warranty or representation and a reference to a
failure to comply with an obligation includes a breach of warranty or
representation;

 

  (v) a right includes a benefit, remedy, discretion or power;

 

  (vi) time is to local time in Brisbane;

 

  (vii) “$” or “dollars” is a reference to Australian currency;

 

  (viii) this or any other document includes the document as novated, varied or
replaced and despite any change in the identity of the parties;

 

 

page 8



--------------------------------------------------------------------------------

  (ix) writing includes any mode of representing or reproducing words in
tangible and permanently visible form, and includes fax transmissions;

 

  (x) this document includes all schedules and annexures to it; and

 

  (xi) a clause, schedule or annexure is a reference to a clause, schedule or
annexure, as the case may be, of this document;

 

  (g) if the date on or by which any act must be done under this document is not
a Business Day, the act must be done on or by the next Business Day; and

 

  (h) where time is to be calculated by reference to a day or event, that day or
the day of that event is excluded.

 

1.3 Headings

Headings do not affect the interpretation of this document.

 

2 Sale of Assets

 

2.1 Agreement to sell and purchase

The Seller agrees to sell the Nockatunga Sale Interest to the Buyer, and the
Buyer agrees to buy that interest from the Seller, free from any Encumbrance or
third party interests (other than those arising under the Related Agreements and
the Royalty Interests), for the Purchase Price, and otherwise on the terms and
conditions of this document.

 

2.2 Title, property and risk

The title to, property in and risk of the Nockatunga Sale Interest:

 

  (a) until the Effective Date, remains solely with the Seller; and

 

  (b) passes to the Buyer on and from the Effective Date.

 

2.3 Purchase Price allocation

The Purchase Price is allocated to the Nockatunga Sale Interest in accordance
with schedule 3.

 

3 Crude Oil Purchase Agreement

 

3.1 Notice to terminate

Within two Business Days of the date of this Agreement the Seller must give to
IOR 6 months’ written notice terminating the Crude Oil Purchase Agreement in
accordance with clause 15.1 of that agreement (Termination Notice).

 

3.2 Entitlement to sell

The Seller shall be entitled to sell to its own account under the Crude Oil
Purchase Agreement its share of all crude oil produced from the Production Area
prior to the Effective Date including any crude oil held in stock or inventory
immediately prior to the Effective Date.

 

 

page 9



--------------------------------------------------------------------------------

3.3 Assignment

 

  (a) Within two Business Days of the Execution Date, the Seller will notify IOR
of its intention to assign its rights and obligations under the Crude Oil
Purchase Agreement to the Buyer. The Seller and Buyer shall negotiate in good
faith with IOR for the Buyer to take an assignment of the Seller’s rights and
obligations under the Crude Oil Purchase Agreement with effect on and from the
Effective Date for the balance of the period of the Termination Notice still to
run from the Effective Date (Balance Termination Period).

 

  (b) The terms and conditions of such assignment must be acceptable to both the
Seller and the Buyer acting reasonably but the Buyer must account to the Seller
for the proceeds of sale of the share of production relating to the Nockatunga
Sale Interest, produced prior to the Effective Date, whether or not actually
sold until after that date.

 

  (c) If such assignment is effected then the Buyer shall indemnify the Seller
against all liability arising under the Crude Oil Purchase Agreement on and from
the Effective Date for the Balance Termination Period.

 

  (d) If an assignment under clause 3.3(a) is effected then the Seller shall
indemnify the Buyer against all liability under the Crude Oil Purchase Agreement
relating to the period up to the Effective Date.

 

3.4 Preservation of Seller under Crude Oil Purchase Agreement

If an assignment of the Crude Oil Purchase Agreement is not effected in
accordance with clause 3.3, then on and from the Effective Date for the Balance
Termination Period:

 

  (a) the Buyer shall cause that proportion of crude oil production from the
Production Area (as defined under the Crude Oil Purchase Agreement) which occurs
on and from the Effective Date and which would have been to the Seller’s account
if not for the sale effected under this Agreement, to be provided to IOR on
behalf of the Seller; .

 

  (b) all moneys received by the Seller under the Crude Oil Purchase Agreement
for the sale of the crude oil referred to in subclause (a) shall be accounted to
the Buyer, but all moneys received by the Seller under the Crude Oil Purchase
Agreement for the sale of crude oil which had been produced from the Production
Area prior to the Effective Date (even if held in stock or inventory at that
date) shall be to the Seller’s account;

 

  (c) the Seller shall be acting as agent for the Buyer with respect to the sale
of crude oil under the Crude Oil Purchase Agreement; and

 

  (d) on seven Business Days notice to the Buyer, the Seller may agree with IOR
to the earlier termination of the Crude Oil Purchase Agreement prior to the
expiration of the Balance Termination Period.

 

 

page 10



--------------------------------------------------------------------------------

3.5 Release by Seller

Subject to the Buyer satisfying its obligations under clause 3.4, the Seller
agrees to release the Buyer in respect of any loss, claim, liability and expense
suffered or incurred by the Seller relating to its obligations under the Crude
Oil Purchase Agreement during the Balance Termination Period.

 

4 Conduct prior to Completion

 

4.1 Decisions under Related Agreements

 

  (a) On and from the Execution Date until the Effective Date, the Seller will
carry on business in respect of the Nockatunga Sale Interest in the ordinary and
normal course and do everything reasonably possible to preserve the value of the
Nockatunga Sale Interest. In particular, the Seller must not do any of the
following without the prior written consent of the Buyer:

 

  (i) make or participate in any material decision under any Related Agreement.
For the purposes of this clause a decision will be of a material nature if it
would involve the incurrence by the Seller of a liability in excess of $50,000;

 

  (ii) permit the creation of any Encumbrance over the Nockatunga Sale Interest;
or

 

  (iii) cancel any debts or waive any Claims or rights of substantial value in
relation to the Nockatunga Sale Interest, except as permitted by this agreement.

 

  (b) Nothing in this clause 4 will prevent the Seller from incurring
expenditure or undertaking actions in accordance with Existing JOA Approvals.
However the Seller will be entitled to vote against, refuse or otherwise deny
any proposal or decision under any of the Related Agreements which would involve
the incurrence by the Seller of expenditure, outside the Existing JOA Approvals,
on or before the Effective Date.

 

5 Completion

 

5.1 Time and place

Completion will occur between the hours of 9.00 am and 4.00 pm on the Completion
Date at the offices of Corrs Chambers Westgarth, Level 35, Waterfront Place,
1 Eagle Street, Brisbane, Queensland or any other time or place agreed to in
writing by the Buyer and the Sellers.

 

5.2 Buyer’s obligations

At Completion the Buyer must:

 

  (a) pay the Purchase Price by the transmission of cleared funds to the bank
account nominated by the Seller, such nomination to be made in writing not less
than 48 hours prior to the Completion Date;

 

 

page 11



--------------------------------------------------------------------------------

and

 

  (b) execute all Transfer Documents which it has not already signed; and

 

  (c) deliver to the Seller, duly executed by the Buyer and Vamgas, the Deed of
Release, Assignment and Assumption.

 

5.3 Seller’s obligations

At Completion the Seller must deliver to the Buyer the Transfer Documents, duly
executed by the Seller.

 

5.4 Interdependence of obligations

The obligations of the parties in respect of Completion are to be
interdependent. All actions at Completion are taken to take place simultaneously
and no delivery or payment will be taken to have been made until all deliveries
and payments have been made.

 

5.5 Assignment and release of Related Agreements

On the Completion Date, each of the Buyer, the Seller and Vamgas shall execute
and be bound by the Deed of Assignment, Assumption and Release with the intent
that on and from the Completion Date the Seller will assign its rights under the
Related Agreements and the Buyer will assume the Related Agreements Obligations
and the Seller’s obligations in respect of the Royalty Interests.

 

6 Regulatory Approvals

 

6.1 Conditions subsequent

The transfer of the Nockatunga Sale Interest from the Seller to the Buyer is
subject to and conditional upon the obtaining of the Regulatory Approvals within
18 months of the Completion Date.

 

6.2 Obtaining Regulatory Approvals

As soon as practicable after Completion, the Seller shall apply for the
Regulatory Approvals and each party shall do all things within its power
(including executing documents) necessary to obtain the Regulatory Approvals.

 

6.3 Action on non-approval

If:

 

  (a) any of the Regulatory Approvals are not obtained within the timeframe
referred to in clause 6.1 or such later date as the parties may reasonably agree
(Non-Approved Dealing); and

 

  (b) the Seller and the Buyer fail after genuine negotiations to preserve to
the Buyer’s reasonable satisfaction (confirmed in writing) its beneficial
interest in that part of the Nockatunga Sale Interest relating to the
Non-Approved Dealing within a period of 20 Business Days after the date referred
to in clause 6.1,

 

 

page 12



--------------------------------------------------------------------------------

then the parties agree that:

 

  (c) this agreement automatically terminates, whereupon all monies paid by a
party under this agreement must be refunded to that party by the party that
received the monies and the parties will do all things necessary to place the
parties in the same position as they would have been had this agreement not been
entered into and Completion had not occurred, including re-assigning the
Nockatunga Sale Interest to the Sellers.

 

7 Time of Transfer

 

7.1 Completion Date

 

  (a) The parties acknowledge and agree that subject to Completion occurring the
transfer of the Nockatunga Sale Interest shall be deemed to take effect from the
Effective Date, subject to the operation of clause 8.

 

  (b) The parties agree to waive the requirements of clause 17.4 of the PL Area
JOA and clause 17.6 of the Coal Seam Gas JOA.

 

8 Adjustments for Sale Interests

 

8.1 Adjustments

The Parties agree to further payments which shall not affect the Purchase Price,
following Completion at the end of the Adjustment Period on the following basis:

 

  (a) the Seller is entitled to all revenue and proceeds of production from the
Nockatunga Sale Interest, as determined in accordance with the Related
Agreements, in respect of the period prior to the Effective Date which includes
such production which is held in stock or inventory immediately prior to the
Effective Date;

 

  (b) the Buyer is entitled to all revenue and proceeds of production from the
Nockatunga Sale Interest, as determined in accordance with the Related
Agreements, which is produced on and from the Effective Date;

 

  (c) the Seller will remain responsible for cash calls in relation to the
Nockatunga Sale Interest issued to the Seller prior to the Execution Date in
respect of expenditure incurred and works performed prior to the Effective Date,
and which remain unpaid at Completion; and

 

  (d) subject to clause 8.5, the Seller will remain responsible for all other
liabilities and expenses in respect of the Nockatunga Sale Interest relating to
the period prior to the Effective Date.

 

8.2 Reconciliation and payment of adjustments

The Buyer and the Seller must undertake a reconciliation of adjustments in
accordance with clauses 8.1, 8.3 and 8.4, during the Adjustment Period and:

 

  (a) in the event the additions in favour of the Seller pursuant to clause 8.3
exceed the deductions in favour of the Buyer pursuant to clause 8.4, then the
Buyer must pay the amount owing to the Seller not later than the end of the
Adjustment Period;

 

 

page 13



--------------------------------------------------------------------------------

  (b) in the event the deductions in favour of the Buyer exceed the additions in
favour of the Seller, then the Seller must pay the amount owing to the Buyer not
later than the end of the Adjustment Period.

To enable reconciliation by each Party of the adjustments due and owing, the
Seller and the Buyer must, not later than seven days prior to expiry of the
Adjustment Period, provide written notice to the other party of the amount of
all adjustments claimed and payable, together with detailed particulars and
supporting calculations to enable the amounts to be verified.

 

8.3 Payment by the Buyer

Further to clause 8.1, the Seller shall be entitled to receive, and the Buyer
shall be obliged to pay to the Seller an amount in respect of:

 

  (a) any cash call, liability, payment or expense paid by the Seller in
relation to the Nockatunga Sale Interest relating to the period on and from the
Effective Date; and

 

  (b) any revenue or proceeds of production received by or payable to the Buyer
in respect of the Nockatunga Sale Interest in relation to production prior to
the Effective Date, including from the sale of that production which was unsold
but in stock or inventory immediately prior to the Effective Date.

 

8.4 Payment by the Seller

Further to clause 8.1, and subject to clause 8.5 the Buyer shall be entitled to
receive, and the Seller shall be obliged to pay to the Buyer an amount in
respect of:

 

  (a) any cash call in respect of the Nockatunga Sale Interest issued prior to
the Execution Date relating to work done or liability incurred or relating to
the period prior to the Effective Date and remaining unpaid as at the Effective
Date; and

 

  (b) any payment in respect of the Royalty Interests relating to the period
prior to the Effective Date and remaining unpaid as at the Effective Date.

 

8.5 Drilling Costs Claims

On and from Completion each of Vamgas and the Buyer release and indemnify the
Seller from all and any lability for the Drilling Costs Claims.

 

8.6 Dispute on Adjustments

 

  (a) Any dispute between the parties concerning the adjustments of income and
expenditure on the Nockatunga Sale Interest shall be resolved by first referring
the matter to senior managers with capacity to bind each of the Seller and the
Buyer or their nominees.

 

 

page 14



--------------------------------------------------------------------------------

  (b) If those persons cannot resolve the dispute within 10 Business Days then
the matter shall be referred for determination to a Brisbane based partner of a
major accounting firm in Australia appointed by the parties, of if they cannot
agree, as appointed by the President for the time being of the Institute of
Chartered Accountants Queensland.

 

  (c) That appointee shall act as an expert.

 

  (d) The parties may make written submissions to the expert and must provide
the other party with a copy of those submissions.

 

  (e) The decision of the expert will be final and binding on the parties in the
absence of manifest error.

 

  (f) The costs of the expert will be borne equally by the Seller and the Buyer.

 

8.7 Income Tax

The Seller acknowledges that the Buyer will include all income and expenditure
in relation to the Nockatunga Sale Interest on and after the Effective Date in
its income tax return subject to the revenue and income referred to in clauses
8.1(a) and 8.3(b) being included in the income of the Seller.

 

9 Indemnities

 

9.1 Assumption of Liabilities

On and from the Effective Date the Buyer shall assume and comply with all the
Related Agreements Obligations.

 

9.2 Buyer Indemnity

The Buyer shall indemnify and keep the Seller indemnified against all Claims
relating to the Related Agreements Obligations provided that this indemnity does
not extend to Related Agreements Obligations which relate to the period before
the Effective Date, which obligations will remain the liability of the Seller,
but this indemnity does apply to the Drilling Costs Claims.

 

9.3 Seller Indemnity

The Seller shall indemnify and keep the Buyer indemnified against all Claims
relating to the Prior Related Agreements Obligations under the Related
Agreements.

 

10 Royalty Interests

 

  (a) On and from Completion the Buyer assumes and must pay, discharge,
indemnify and hold the Seller harmless against, the Seller’s obligations
accruing on and from the Effective Date in respect of each of the Royalty
Interests. The Buyer must execute any documentation required by the Seller to
assume and become bound by the Royalty Interests to the extent of the Nockatunga
Sale Interest, with effect from the Effective Date.

 

 

page 15



--------------------------------------------------------------------------------

  (b) The Seller shall indemnify and keep the Buyer indemnified against all
Claims for unpaid or unsatisfied liability in respect of the Royalty Interests
incurred by the Seller up to the Effective Date.

 

11 Termination

 

11.1 Termination by Buyer

If:

 

  (a) the Seller fails to effect Completion on or before the Completion Date,
other than solely due to the Buyer’s default;

 

  (b) the Seller fails to comply with any term of this document that is capable
of remedy and following notice from the Buyer fails to remedy the non-compliance
within seven days of such notice;

 

  (c) the Seller fails to comply with any material term of this document that is
incapable of remedy;

 

  (d) the Seller is insolvent;

 

  (e) an order is made for the winding up of the Seller; or

 

  (f) a Warranty is breached or is otherwise false or inaccurate in a way which
could or does result in a material Loss to the Buyer;

the Buyer may, on or before Completion, and without prejudice to any other
remedy available to it, terminate this document by notice to the Seller.

 

11.2 Termination by Seller

If:

 

  (a) the Buyer fails to effect Completion on the Completion Date, other than
solely due to the Seller’s default;

 

  (b) the Buyer fails to comply with any term of this document that is capable
of remedy and following notice from the Seller fails to remedy the
non-compliance within seven days of such notice;

 

  (c) the Buyer fails to comply with any material term of this document that is
incapable of remedy;

 

  (d) the Buyer is insolvent; or

 

  (e) an order is made for the winding-up of the Buyer or administration in
insolvency of the property of the Buyer;

the Seller may on or before Completion, and without prejudice to any other
remedy available to it, terminate this document by notice to the Buyer.

 

 

page 16



--------------------------------------------------------------------------------

12 Warranties, representations and indemnities

 

12.1 Buyer’s warranties

The Buyer warrants that it has full corporate power and authority to enter into
this agreement and that all necessary corporate action has been taken to enable
it to enter into and perform this agreement.

 

12.2 Seller’s warranties

The Seller warrants upon the date of this document and as at the Completion Date
as to the matters set out in schedule 1.

 

12.3 Exclusion of other warranties

The Buyer acknowledges that other than as set out in schedule 1 the Seller makes
no warranties or representations (express or implied) in respect of the
Nockatunga Sale Interest. Without limiting the foregoing the Buyer expressly
acknowledges that no warranty is given by the Seller in relation to:

 

  (a) any geological, geophysical, engineering, economic, fiscal or other
interpretations or evaluations by the Seller or any other party in connection
with the Nockatunga Sale Interest;

 

  (b) future matters, including future or forecast costs, revenues or profit;

 

  (c) reserves, resources or life of field; or

 

  (d) markets.

 

12.4 Buyer’s acknowledgements

The Buyer acknowledges that it purchases the Nockatunga Sale Interest subject to
and with the full understanding of the rights, liabilities and obligations that
may arise under the Related Agreements on the basis that it and its Related
Bodies Corporate hold the balance of interests in the Petroleum Tenements and
under the Related Agreements.

 

12.5 Warranties subject to other disclosures

The Buyer acknowledges and agrees that the Seller has disclosed or is deemed to
have disclosed against the Warranties and the Buyer is aware of, and will be
treated as having actual knowledge of, all facts, matters and circumstances
that:

 

  (a) are provided for or described in this document and the Disclosure
Material;

 

  (b) are disclosed in, or otherwise evident from the information contained in
all documents and information made available by or on behalf of the Seller to
the Buyer or its representative advisers which were contained within the Data
Room;

 

  (c)

would have been disclosed to the Buyer had it conducted searches of records
available for public inspection maintained by the Australian Securities and
Investments Commission, Queensland Mines and Energy,

 

 

page 17



--------------------------------------------------------------------------------

 

the High Court of Australia, the Federal Court of Australia, the Supreme Court
of Queensland and the National Native Title Tribunal; or

 

  (d) were, or would reasonably have been known to the Buyer as of the date of
this document having regard to its knowledge and its opportunity to make
enquiries of the Seller and having regard to its existing interests under the
Related Agreements and in the Petroleum Tenements.

The Warranties are given subject to the disclosures or the deemed disclosures as
described in this clause. The Seller will have no liability under the Warranties
to the extent that disclosure is made or deemed to have been made against the
Warranties under this clause.

 

12.6 Exclusion of other Warranties

Subject to any law to the contrary and except as provided in the Warranties, all
terms, conditions, warranties and statements, whether express, implied, written,
oral, collateral, statutory or otherwise are excluded and the Seller disclaims
all liability in relation to these to the maximum extent permitted by law.

 

12.7 Limitation of Liability Seller

 

  (a) The Seller is not liable under a Claim for breach of Warranty unless the
amount finally agreed or adjudicated to be payable in respect of a Claim:

 

  (i) exceeds $50,000; and

 

  (ii) either alone or together with the amount finally agreed or adjudicated as
payable in respect of all other Claims for breach of Warranty against the Seller
exceeds $100,000.

 

  (b) The maximum liability of the Seller for:

 

  (i) breach of the Warranty as to title to the Nockatunga Sale Interest is the
Purchase Price; and

 

  (ii) all breaches of other Warranties and for all other breaches of this
agreement by the Seller is limited to the Liability Cap.

 

  (c) Further the Seller is not liable under any Claim relating to a breach of
Warranty or other failure to comply with this document unless notice of the
Claim (including reasonable details of the circumstances giving rise to the
Claim) is given to the Seller within 12 months after the Completion Date.

 

  (d) Where the Buyer discovers a breach of Warranty prior to Completion then
its only remedy shall be to terminate this document in accordance with clause
11.1(f) (whether or not the breach could or does result in a material loss to
the Buyer). The Buyer shall have no right to claim damages from the Seller.

 

  (e) The Seller is not liable for any Warranty Claim to the extent that:

 

  (i)

the Warranty Claim is solely as a result of or in consequence of any voluntary
act, voluntary or negligent omission, transaction or

 

 

page 18



--------------------------------------------------------------------------------

 

arrangement of or on behalf of the Buyer after Completion (unless the act,
omission, transaction or arrangement occurs pursuant to an express right under
this document); or

 

  (ii) the Warranty Claim is as a result of or in respect of any legislation not
in force at the Execution Date, including legislation which takes effect
retrospectively; or

 

  (iii) the Warranty Claim is increased as a result of action taken or not taken
as the case may be, by the Seller after consultation with and with the prior
written approval of the Buyer.

 

12.8 Warranty benefit

The Warranties are given for the benefit of the Buyer and may not be relied on
by any other person.

 

12.9 Punitive damages and consequential loss

The Buyer will not be entitled to make a Warranty Claim for any exemplary or
punitive loss, or any indirect or consequential loss. In this clause, “indirect
or consequential loss” means special damages under the principle known as the
second limb of Hadley v Baxendale. For the avoidance of doubt, this clause does
not prevent the Buyer from recovering general damages under the principle known
as the first limb of Hadley v Baxendale.

 

13 Guarantee and indemnity

 

13.1 Guarantee

In consideration of the Buyer entering into this document at the request of the
Guarantor (the receipt and good value of which is acknowledged by the
Guarantor):

 

  (a) the Guarantor guarantees to the Buyer the due and punctual payment,
performance and observance by the Seller of all of its liabilities and
obligations to the Buyer under or in connection with this agreement, whether
monetary or non-monetary, present or future, actual or contingent (the
Guaranteed Obligations); and

 

  (b) the Guarantor indemnifies the Buyer against all liability, loss, damage,
cost and expense which the Buyer may sustain or incur and all actions,
proceedings, claims or demands made against the Buyer as a result of any default
by the Seller in the payment, performance and observance of the Guaranteed
Obligations;

PROVIDED that the maximum liability of the Guarantor under this clause 13 shall
not exceed the maximum liability of the Seller under this agreement.

 

13.2 Survival

The liability of the Guarantor under this clause 13 will not be released or
discharged (in whole or in part) by:

 

  (a) any time, concession, waiver or other indulgence being given by the Buyer
to the Seller (or any surety) for or in relation to the observance or
performance of the Sellers’ obligations under this document;

 

 

page 19



--------------------------------------------------------------------------------

  (b) the liquidation, administration, bankruptcy or insolvency of the Guarantor
or the Seller; or

 

  (c) by anything done or omitted to be done by the Seller or by anything else
which, but for this clause 13, might operate to release wholly or partially or
discharge or otherwise exonerate the Guarantor from its liability under this
guarantee and indemnity.

 

13.3 Continuing Guarantee

The guarantee and indemnity given under this clause 13:

 

  (a) is a continuing guarantee and indemnity and will remain in force until the
whole of the obligations of the Seller have been duly performed and satisfied in
full;

 

  (b) is irrevocable; and

 

  (c) constitutes a separate and independent obligation of the Guarantor.

 

13.4 Remedy

The Buyer may enforce the guarantee and indemnity given under this clause 13
without first making any demand or taking any action or proceedings to enforce
its rights or remedies against the Seller.

 

13.5 Reinstatement

The obligations of the Guarantor under this clause 13 will continue to be
effective or will be reinstated if at any time any amount payable or paid by the
Seller to the Buyer under this document is avoided or any payment by the Seller
to the Buyer must be replaced or restored, either in whole or in part, by the
Buyer for any reason whatsoever and the liability of the Guarantor will extend
to those payments as if those payments had not been made.

 

14 GST

 

14.1 Construction

In this clause 14:

 

  (a) words and expressions which are not defined in this document but which
have a defined meaning in GST Law have the same meaning as in the GST Law;

 

  (b) GST Law has the same meaning given to that expression in the A New Tax
System (Goods and Services Tax) Act 1999; and

 

  (c) references to GST payable and input tax credit entitlement include GST
payable by, and the input tax credit entitlement of, the representative member
for a GST group of which the entity is a member.

 

 

page 20



--------------------------------------------------------------------------------

14.2 Consideration GST exclusive

Unless otherwise expressly stated, all prices or other sums payable or
consideration to be provided under this document are exclusive of GST.

 

14.3 Payment of GST

 

  (a) Notwithstanding clause14.3(b), if GST is payable on any supply made by a
Party (or any entity through which that Party acts) (Supplier) under or in
connection with this document, the recipient will pay to the Supplier an amount
equal to consideration in respect of the taxable supply (exclusive of GST)
multiplied by the rate of goods and services tax.

 

  (b) The parties agree that the sale of the Nockatunga Sale Interest by the
Seller to the Buyer constitutes the supply of a going concern pursuant to
section 38-325 of A New Tax System (Goods and Services Tax) Act 1999. The Buyer
warrants that it is registered for GST purposes under the GST Law and shall
remain registered until Completion.

 

14.4 Timing of GST payment

The recipient will pay the amount referred to in clause 14.3 in addition to and
at the same time that the consideration for the supply is to be provided under
this document.

 

14.5 Tax invoice

The Supplier must deliver a tax invoice or an adjustment note to the recipient
before the Supplier is entitled to payment of an amount under clause 14.3. The
recipient can withhold payment of the amount until the Supplier provides a tax
invoice or an adjustment note, as appropriate.

 

14.6 Adjustment event

If an adjustment event arises in respect of a taxable supply made by a Supplier
under this document, the amount payable by the recipient under clause 14.3 will
be recalculated to reflect the adjustment event and a payment will be made by
the recipient to the Supplier or by the Supplier to the recipient as the case
requires.

 

14.7 Reimbursements

Where a Party is required under this document to pay, reimburse or indemnify the
other Party for any loss, expense or outgoing, the amount to be paid, reimbursed
or indemnified by the first Party will be the sum of:

 

  (a) the amount of the expense or outgoing less any input tax credits in
respect of the expense or outgoing to which the other Party is entitled; and

 

  (b) if the payment or reimbursement is subject to GST, an amount equal to that
GST.

 

 

page 21



--------------------------------------------------------------------------------

15 Announcements

 

15.1 Confidentiality

Subject to clause 15.2, the Parties must maintain absolute confidentiality
concerning the existence and terms of this document and no public announcement
or communication relating to the negotiations of the Parties or the existence,
subject matter or terms of this document may be made or authorised by or on
behalf of a Party without the prior written approval of the other party.

 

15.2 Permitted disclosures

A Party may make any disclosure otherwise prohibited pursuant to clause 15.1:

 

  (a) to the extent necessary to any professional adviser, financial adviser,
banker, insurance broker, insurer, financier or auditor where that person is
obliged to keep the information confidential;

 

  (b) subject to clause 15.3, to the extent necessary to comply with any
applicable law, the terms of any licence or authority, or any requirement of any
regulatory body (including ASIC or a stock exchange);

 

  (c) to the Securities Exchange Commission of the United States and any other
United States regulatory authorities to the extent necessary to comply with any
US laws or regulations applying to the Seller or its holding companies or
ultimate parent company;

 

  (d) to any of its officers or employees, or the officers or employees of a
Related Body Corporate, to whom it is necessary to disclose the information;

 

  (e) to the extent necessary to obtain the consent of any third party to any
term of, or to any act pursuant to, this document including disclosure to
Related Agreements Participants;

 

  (f) to the extent necessary to enforce its rights or to defend any Claim or
action under this document;

 

  (g) to a Related Body Corporate of the party, provided that Related Body
Corporate first undertakes to keep the information confidential;

 

  (h) in the case of the Buyer to any potential bona fide assignee of its
interests or rights provided the assignee undertakes to keep the information to
be disclosed confidential; or

 

  (i) where the information the subject of the disclosure has come into the
public domain other than through a breach of this document by the party seeking
to make the disclosure.

 

15.3 Disclosure required by law

In relation to any disclosure that a Party is required to make in order to
comply with any applicable law, the terms of any licence or authority, or any

 

 

page 22



--------------------------------------------------------------------------------

requirement of any regulatory body (including ASIC or a stock exchange), the
party making the disclosure must:

 

  (a) disclose no more than is strictly required; and

 

  (b) in advance of making the disclosure, advise the other Party of the text of
the proposed disclosure and provide the other Party with a reasonable
opportunity of making comment upon its form and content before making the
disclosure.

This clause does not apply to disclosures permitted under clause 15.2(c).

 

16 Notices

 

16.1 General

Any notice, demand, certification, consent or other communication in this
document (Notice):

 

  (a) must be given in writing and in the English language; and

 

  (b) may be given by an authorised representative of the sender.

 

16.2 Method of service

In addition to any means authorised by law any communication may be given by:

 

  (a) being personally served on a Party;

 

  (b) being left at the Party’s current address for service;

 

  (c) being sent to the Party’s current postal address for service by pre-paid
ordinary mail; or

 

  (d) by facsimile to the Party’s current numbers for service.

 

16.3 Address for service

 

  (a) The addresses and numbers for service are initially:

Sellers and Company:

 

Address:    Level 10, 145 Eagle Street, Brisbane, Queensland Postal address   
GPO Box 2766 Brisbane Queensland 4001. Facsimile:    07- 3832 6411 Attention:   
Operations and Joint Venture Manager

 

 

page 23



--------------------------------------------------------------------------------

Buyer and Vamgas Address:    Ground Floor, Santos Centre, 60 Flinders Street,
Adelaide,
South Australia 5000 Postal address    GPO Box 2455, Adelaide, South Australia
5001. Facsimile:    08 8116 7578 Attention:    Manager – Business Development –
Eastern Australia.

 

  (b) A Party may from time to time change its address or numbers for service by
notice to the other Party.

 

16.4 Service by post

A communication given by post will be deemed received on the:

 

  (a) third Business Day after posting to a party’s postal address if posted in
the country in which it is delivered; or

 

  (b) tenth Business Day after posting to a party’s postal address if not posted
in the country in which it is to be delivered.

 

16.5 Service by facsimile

A communication sent by facsimile will be deemed received when the sender’s
facsimile machine produces a transmission report stating that the facsimile was
sent to the addressee’s facsimile number.

 

16.6 Form received

A communication sent by facsimile will be deemed given in the form transmitted
unless the message is not fully received in a legible form and the addressee
immediately notifies the sender of that fact.

 

16.7 Service after hours

If a communication to a Party is received by it:

 

  (a) after 5:00 pm; or

 

  (b) on a day which is not a Business Day,

it will be deemed to have been received on the next Business Day.

 

17 Costs and stamp duty

 

17.1 Legal costs

Subject to any express provision in this document to the contrary, each Party
will bear its own legal and other costs and expenses relating directly or
indirectly to the preparation of, and performance of its obligations under, this
document.

 

 

page 24



--------------------------------------------------------------------------------

17.2 Stamp duty

The Buyer will, as between the Parties, be liable for and duly pay all stamp
duty (including any fine or penalty) on or relating to this document and any
document executed under it.

 

17.3 Registration fee

The Buyer shall bear all registration fees relating to the obtaining of
Regulatory Approvals.

 

18 Miscellaneous

 

18.1 Amendment

This document may only be varied or replaced by a document duly executed by the
Parties.

 

18.2 Waiver and exercise of rights

 

  (a) A single or partial exercise or waiver of a right relating to this
document will not prevent any other exercise of that right or the exercise of
any other right.

 

  (b) A Party will not be liable for any loss, cost or expense of any other
party caused or contributed to by the waiver, exercise, attempted exercise,
failure to exercise or delay in the exercise of a right.

 

18.3 Rights cumulative

Subject to any express provision in this document to the contrary, the rights of
a Party under this document are cumulative and are in addition to any other
rights of that party.

 

18.4 Approvals and consent

Subject to any express provision in this document to the contrary, a party may
conditionally or unconditionally give or withhold any consent to be given under
this document and is not obliged to give its reasons for doing so.

 

18.5 Further assurance

Each Party will promptly execute all documents and do all things that any other
Party from time to time reasonably requires of it to effect, perfect or complete
the provisions of this document and any transaction contemplated by it.

 

18.6 Governing law and jurisdiction

 

  (a) This document is governed by and is to be construed in accordance with the
laws in force in Queensland.

 

  (b) Each Party irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts of Queensland and any courts which have jurisdiction
to hear appeals from any of those courts and waives any right to object to any
proceedings being brought in those courts.

 

 

page 25



--------------------------------------------------------------------------------

18.7 Assignment

A Party may not dispose of or create an Encumbrance over any right under this
document without the prior written consent of the other Party.

 

18.8 No merger

No provision of this document, including any representation or warranty, merges
on or by virtue of Completion.

 

18.9 Counterparts

This document may consist of a number of counterparts and if so the counterparts
taken together constitute one and the same instrument.

 

18.10 Time of essence

Time is of the essence as regards any date or period determined under this
document save only for the extent that any date or period may be altered by
mutual agreement between the Parties whereupon time is of the essence as regards
such date or period as so altered.

 

18.11 Computation of time

Where time is to be reckoned by reference to a day or event, that day or the day
of that event is excluded.

 

18.12 Effect of execution

 

  (a) This document is not binding on any Party unless it or a counterpart has
been duly executed by, or on behalf of, each person named as a Party to the
document.

 

  (b) Each person who executes this document on behalf of a party warrants that
he or she holds all due and necessary authority to bind that party, and that he
or she has no notice of the revocation of that authority or of any fact or
circumstance that might affect his or her authority to execute this document on
behalf of the relevant party.

 

18.13 Entire understanding

 

  (a) This document embodies the entire understanding and agreement between the
Parties as to the subject matter of this document.

 

  (b) All previous negotiations, understandings, representations, warranties,
memoranda or commitments in relation to, or in any way affecting, the subject
matter of this document are merged in and superseded by this document and will
be of no force or effect whatever and no Party will be liable to any other Party
in respect of those matters.

 

  (c) No oral explanation or information provided by any party to another will:

(i) affect the meaning or interpretation of this document; or

(ii) constitute any collateral agreement, warranty or understanding between any
of the parties.

 

 

page 26



--------------------------------------------------------------------------------

Schedule 1

Warranties of Seller

 

1 The Seller is the legal and beneficial owner of the Nockatunga Sale Interest
free of Encumbrances and other adverse third party interests other than the
Royalty Interests and other than those Encumbrances, interests and rights
arising under the Related Agreements.

 

2 The Seller is not in default under any of the Related Agreements and is not
aware of any circumstances that may give rise to a default under any of the
Related Agreements.

 

3 The Seller is not party to any investigation, prosecution or litigation in
connection with the Nockatunga Sale Interest and has no knowledge of any
disputes, Claims or demands between the Seller and any other person that are
likely to give rise to litigation affecting the Nockatunga Sale Interest other
than the Drilling Costs Claims.

 

4 The Seller has full right and power to transfer to the Buyer clear title to
the Nockatunga Sale Interest;

 

5 The Seller is not in breach under the Crude Oil Purchase Agreement and is not
aware of any circumstances that may give rise to a breach under the Crude Oil
Purchase Agreement.

 

 

page 27



--------------------------------------------------------------------------------

Schedule 2

Deed of Assignment, Assumption and Release

Magellan Petroleum (Eastern) Pty Ltd

 

Santos QNT Pty Ltd

 

Vamgas Pty Ltd

Deed of Assignment, Assumption and Release—Nockatunga Agreements

 

 

page 28



--------------------------------------------------------------------------------

Contents

 

1    Interpretation    1 2    Assignment and Assumption    4 3    Release    4 4
   Royalty Interests    4 5    Miscellaneous    5

 

 

5315424/1    page 29



--------------------------------------------------------------------------------

Date             December 22, 2009

Parties

Magellan Petroleum (Eastern) Pty Ltd ABN 16 053 726 711 of Level 10, 145 Eagle
Street, Brisbane, Queensland (MPE)

Santos QNT Pty Ltd ABN 33 083 077 196 of Ground Floor, Santos Centre,
60 Flinders Street, Adelaide, South Australia (SQNT)

Vamgas Pty Ltd ABN 76 006 245 110 of Ground Floor, Santos Centre, 60 Flinders
Street, Adelaide, South Australia (Vamgas)

 

 

Background

 

A The parties are parties to several agreements concerning the exploration for
and production of petroleum (including coal seam gas) with respect to the
Nockatunga Tenements.

 

B MPE has agreed to sell, assign and transfer to SQNT all of the right title and
interest of MPE in the Nockatunga Tenements and under the Nockatunga Agreements.

 

C SQNT has agreed to assume all obligations and liabilities of MPE under the
Nockatunga Agreements and in respect of the Royalty Interests.

 

D As a result of completion of the acquisition referred to in paragraph B SQNT
and Vamgas has agreed to release MPE from any further liability or obligation
under the Nockatunga Agreements, in accordance with the terms of this document.

 

 

Agreed terms

 

1 Interpretation

 

1.1 Definitions

In this document:

Assignment means the transfer by MPE to SQNT of all MPE’s right, title and
interest in the Nockatunga Tenements and under the Nockatunga Agreements.

ATP means an authority to prospect under either the Petroleum Act 1923 or the
Petroleum and Gas (Production and Safety) Act 2004 of Queensland.

Carry Agreement means the Chimelle – Minora Carry Continuation Agreement—PL Area
dated 27 October 1988 as varied by several deeds of assignment and which is now
between Vamgas and MPE.

 

 

5315424/1    page 30



--------------------------------------------------------------------------------

Claim means any claim, demand, legal proceedings, liability or cause of action
whatsoever including any claim, demand, legal proceedings or cause of action
based in contract (including breach of warranty), based in tort (including
misrepresentation or negligence) and under common law or under statute including
Part V or VI of the Trade Practices Act 1974 or like provisions in any State or
Territory Legislation, and includes the Drilling Costs Claims.

Completion Date has the same meaning under the Sale and Purchase Agreement.

Drilling Costs Claims has the meaning given under the Sale and Purchase
Agreement.

Effective Date means 1st January 2010.

Nockatunga Agreements means each of the Nockatunga JOAs and the Carry Agreement.

Nockatunga JOAs means each of:

 

  (a) Coal Seam Gas Joint Operating Agreement for ATP 267P (part) and Petroleum
Leases number 33 and 51 dated 9 July 2002 between MPE, SQNT and Vamgas; and

 

  (b) Petroleum Lease 33 and ATP 267P (part) PL Area – Joint Operating Agreement
dated 29 September 1988 between SQNT, MPE and Vamgas Pty Ltd; and

Nockatunga Tenements means each of ATP 267P, PL33, PL50, PL51, PL244 and PL245.

PL means a petroleum lease under the Petroleum Act 1923 or Petroleum and Gas
(Production and Safety) Act 2004 of Queensland.

Royalty Interests means:

 

  (a) 2 % overriding royalty on all oil, gas and associated hydrocarbons
produced from the Company Petroleum Tenements to International Oil Lease Service
Corp pursuant to a royalty agreement a copy of which is set out in annexure B of
the Nockatunga JOAs; and

 

  (b) the royalty on oil, gas and condensate from the Company Petroleum
Tenements in favour of Banner Petroleum Corporation pursuant to the terms of a
royalty agreement, a copy of which forms annexure C of the Nockatunga JOAs.

Sale and Purchase Agreement means the agreement between the parties pursuant to
which SQNT agreed to purchase all of MPE’s interests in the Nockatunga Tenements
and under the Nockatunga Agreements.

 

1.2 Construction

Unless expressed to the contrary, in this document:

 

  (d) words in the singular include the plural and vice versa;

 

  (e) any gender includes the other genders;

 

 

5315424/1    page 31



--------------------------------------------------------------------------------

  (f) if a word or phrase is defined its other grammatical forms have
corresponding meanings;

 

  (g) “includes” means includes without limitation;

 

  (h) no rule of construction will apply to a clause to the disadvantage of a
party merely because that party put forward the clause or would otherwise
benefit from it;

 

  (i) a reference to:

 

  (i) a person includes a partnership, joint venture, unincorporated
association, corporation and a government or statutory body or authority;

 

  (ii) a person includes the person’s legal personal representatives,
successors, assigns and persons substituted by novation;

 

  (iii) any legislation includes subordinate legislation under it and includes
that legislation and subordinate legislation as modified or replaced;

 

  (iv) an obligation includes a warranty or representation and a reference to a
failure to comply with an obligation includes a breach of warranty or
representation;

 

  (v) a right includes a benefit, remedy, discretion or power;

 

  (vi) time is to local time in Brisbane;

 

  (vii) “$” or “dollars” is a reference to Australian currency;

 

  (viii) this or any other document includes the document as novated, varied or
replaced and despite any change in the identity of the parties;

 

  (ix) writing includes any mode of representing or reproducing words in
tangible and permanently visible form, and includes fax transmissions;

 

  (x) this document includes all schedules and annexures to it; and

 

  (xi) a clause, schedule or annexure is a reference to a clause, schedule or
annexure, as the case may be, of this document;

 

  (j) if the date on or by which any act must be done under this document is not
a Business Day, the act must be done on or by the next Business Day; and

 

  (k) where time is to be calculated by reference to a day or event, that day or
the day of that event is excluded.

 

1.3 Headings

Headings do not affect the interpretation of this document.

 

 

5315424/1    page 32



--------------------------------------------------------------------------------

2 Assignment and Assumption

 

2.1 Assignment

 

  (a) MPE hereby transfers and assigns to SQNT with effect from the Effective
Date all of the right, title and interest of MPE in the Nockatunga Agreements.

 

  (b) In the event that the Sale and Purchase Agreement terminates or is
rescinded for any reason, this deed will cease to have any force or effect
whatsoever subject to any rights and liabilities of a party which have accrued
prior to the date this deed ceases to have effect.

 

2.2 Assumption

SQNT agrees that on and from the Effective Date it will observe and perform all
of the obligations of MPE and assume all of the liabilities of MPE in respect of
the Nockatunga Agreements and the Royalty Interests, and be bound by all of the
terms, conditions, restrictions, covenants and obligations of MPE in respect of
the Nockatunga Agreements and the Royalty Interests from the Effective Date.

 

3 Release

 

3.1 Consent and waiver

Vamgas consents to the Assignment and waives all and any rights of pre-emption
and rights of first refusal which it may have in respect of the Assignment.

 

3.2 Nockatunga JOAs

On and from the Effective Date, SQNT and Vamgas release MPE from all and any
Claims arising under or in respect of the Nockatunga JOAs in respect of the
period on and from the Effective Date.

 

3.3 Carry Agreement

Each of Vamgas and MPE releases each other from all and any Claims arising under
or in respect of the Carry Agreement.

 

3.4 Drilling Costs Claims

Without limiting clauses 3.2 and 3.3, Vamgas and SQNT hereby release MPE from
the Drilling Costs Claims and each shall indemnify and keep indemnified MPE
against the Drilling Costs Claims.

 

4 Royalty Interests

 

4.1 Release of MPE

Each of Vamgas and SQNT acknowledge and agree that on and from the Effective
Date MPE is released and discharged from all liability in respect of

 

 

5315424/1    page 33



--------------------------------------------------------------------------------

the Royalty Interests other than any unpaid or unsatisfied liability incurred by
MPE before the Effective Date.

 

4.2 Indemnity by SQNT

SQNT hereby indemnifies and keeps indemnified MPE against all liability in
respect of the Royalty Interests which it may incur at any time on or after the
Effective Date other than in respect of any liability which accrued or fell due
on MPE’s share of production from the Nockatunga Tenements prior to the
Effective Date.

 

4.3 Indemnity by MPE

MPE hereby indemnifies and keeps indemnified SQNT against all liability in
respect of the Royalty Interests which accrue or fall due on MPE’s share of
production from the Nockatunga Tenements prior to the Effective Date.

 

5 Miscellaneous

 

5.1 Amendment

This document may only be varied or replaced by a document duly executed by the
Parties.

 

5.2 Waiver and exercise of rights

 

  (c) A single or partial exercise or waiver of a right relating to this
document will not prevent any other exercise of that right or the exercise of
any other right.

 

  (d) A Party will not be liable for any loss, cost or expense of any other
party caused or contributed to by the waiver, exercise, attempted exercise,
failure to exercise or delay in the exercise of a right.

 

5.3 Rights cumulative

Subject to any express provision in this document to the contrary, the rights of
a Party under this document are cumulative and are in addition to any other
rights of that party.

 

5.4 Approvals and consent

Subject to any express provision in this document to the contrary, a party may
conditionally or unconditionally give or withhold any consent to be given under
this document and is not obliged to give its reasons for doing so.

 

5.5 Further assurance

Each Party will promptly execute all documents and do all things that any other
Party from time to time reasonably requires of it to effect, perfect or complete
the provisions of this document and any transaction contemplated by it.

 

5.6 Governing law and jurisdiction

 

  (a) This document is governed by and is to be construed in accordance with the
laws in force in Queensland.

 

 

5315424/1    page 34



--------------------------------------------------------------------------------

  (b) Each Party irrevocably and unconditionally submits to the non exclusive
jurisdiction of the courts of Queensland and any courts which have jurisdiction
to hear appeals from any of those courts and waives any right to object to any
proceedings being brought in those courts.

 

5.7 Counterparts

This document may consist of a number of counterparts and if so the counterparts
taken together constitute one and the same instrument.

 

5.8 Effect of execution

This document is not binding on any Party unless it or a counterpart has been
duly executed by, or on behalf of, each person named as a Party to the document.

 

5.9 Entire understanding

 

  (a) This document embodies the entire understanding and agreement between the
Parties as to the subject matter of this document.

 

  (b) All previous negotiations, understandings, representations, warranties,
memoranda or commitments in relation to, or in any way affecting, the subject
matter of this document are merged in and superseded by this document and will
be of no force or effect whatever and no Party will be liable to any other Party
in respect of those matters.

 

  (c) No oral explanation or information provided by any party to another will:

 

  (i) affect the meaning or interpretation of this document; or

 

  (ii) constitute any collateral agreement, warranty or understanding between
any of the parties.

 

5.10 Legal costs

Each party will bear its own legal and other costs and expenses relating
directly or indirectly to the preparation of, and performance of its obligations
under this document.

 

5.11 Stamp duty

SQNT will, as between the Parties, be liable for and duly pay all stamp duty
(including any fine or penalty) on or relating to this document and any document
executed under it.

 

 

5315424/1    page 35



--------------------------------------------------------------------------------

Executed as a deed.

 

Executed by Magellan Petroleum

(Eastern) Pty Ltd in accordance with

section 127 of the Corporations Act

2001 in the presence of:

  

)

)

)

)

 

/s/ Mervyn V. Cowie

   

/s/ Bruce McInnes

Director     Secretary/Director

Mervyn V. Cowie

   

Bruce McInnes

Name of Director (print)     Name of Secretary/Director (print)

 

Executed for and on behalf of Santos

QNT Pty Ltd by being duly signed

sealed and delivered by its duly

appointed Attorney in the presence of:

  

)

)

)

)

 

/s/ Tiffany Jane Travers

   

/s/ Peter Christoper Wasow

Witness     Attorney

Tiffany Jane Travers

   

Peter Christopher Wasow

Name of Witness (print)     Name of Attorney (print)

 

Executed for and on behalf of

Vamgas Pty Ltd by being duly signed

sealed and delivered by its duly

appointed Attorney in the presence of:

  

)

)

)

)

 

/s/ Tiffany Jane Travers

   

/s/ Peter Christoper Wasow

Witness     Attorney

Tiffany Jane Travers

   

Peter Christopher Wasow

Name of Witness (print)     Name of Attorney (print)

 

 

5315424/1    page 36



--------------------------------------------------------------------------------

Schedule 3

Purchase Price Allocation

The Parties agree that the Purchase Price is to be apportioned among the
individual interests comprising the Nockatunga Sale Interest as follows:

 

INTEREST

   PRICE ALLOCATION

Legal and beneficial interest in the property, plant and equipment arising under
the Related Agreements

   $ 5,199,999

ATP 267P

   $ 1,000,000

PL 33, PL 50, PL 51, PL 244, PL 245

   $ 100,000

Related Agreements

   $ 1

PURCHASE PRICE

   $ 6,300,000

 

 

5315424/1    page37



--------------------------------------------------------------------------------

Executed as an agreement

 

Executed by Magellan Petroleum

(Eastern) Pty Ltd

  

)

)

 

/s/ Bruce McInnes

   

/s/ Mervyn V. Cowie

Company Secretary/Director     Director

Bruce McInnes

   

Mervyn V. Cowie

Name of Company Secretary/Director (print)     Name of Director (print)

 

Executed for and on behalf of

Magellan Petroleum Australia

Limited by its duly authorised

attorney in the presence of:

  

)

)

)

)

 

/s/ Paul Steven Careless

   

/s/ Mervyn V. Cowie

Witness     Attorney

Paul Steven Careless

   

Mervyn V. Cowie

Name of Witness (print)     Name of Attorney (print)

 

Executed for and on behalf of Santos

QNT Pty Ltd by its duly authorised

attorney in the presence of:

  

)

)

)

 

/s/ Wendy Roxbee

   

/s/ Mark Macfarlane

Witness     Signatory     Name:   

Wendy Roxbee

    Title:    VP Eastern Australia Name of Witness (print)       

 

Executed for and on behalf of Vamgas

Pty Ltd by its duly authorised

attorney in the presence of:

  

)

)

)

 

/s/ Wendy Roxbee

   

/s/ Mark Macfarlane

Witness     Signatory     Name:   

Wendy Roxbee

    Title:    VP Eastern Australia Name of Witness (print)       

 

 

5315424/1

2001398V1

   page 38